Name: Regulation (EEC) No 1136/70 of the Commission of 17 June 1970 amending Regulation No 134 on the declaration of wine harvests and stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 381 No L 134/4 Official Journal of the European Communities 19.6.70 REGULATION (EEC) No 1136/70 OF THE COMMISSION of 17 June 1970 amending Regulation No 134 on the declaration of wine harvests and stocks THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION : Article 1 establishing theHaving regard to the Treaty European Economic Community ; The following text shall be substituted for the text of Article 1 (2) of Regulation No 134 : '2 . Each year Member States shall estimate the volume of the harvest in must and wine held on 31 August in its territory . They shall communicate these estimates in hectolitres to the Commission before 20 September in accordance with the tables shown in Annex I, indicating the white musts and wines separately from the red or rose musts and wines . These estimates shall break down the total volume of the white musts and wines on the one hand, and the red and rose musts and wines on the other, into table wines and quality wines p.s.r . Until 1 September 1971 , "quality wines p.s.r ." means wines which fulfil the conditions laid down in Article 3 of the Council Decision fixing wine import quotas for Germany, France and Italy4 . Member States shall send the corrected harvest estimates to the Commission in the same form before 15 October and 10 November.' Having regard to Council Regulation No 241 on the progressive establishment of a common organisation of the market in wine, as amended by Regulation (EEC) No 816/70,2 and in particular Article 5 thereof ; Whereas Commission Regulation No 1343 on the declaration of wine harvests and stocks provides for information to be supplied to the Commission enabling the latter to draw up the forward estimate at the beginning of each wine-growing year ; Whereas Article 3 of Regulation No 24, as amended by Article 43 of Regulation (EEC) No 816/70 , specifies that from 1 September 1970 the forward estimate shall show the proportion of table wines and quality wines p.s.r . respectively ; whereas , to this end, this distinction should be shown in the declarations of harvests and stocks which producers must make and in the estimate of stocks to be forwarded to the Commission by the Member States ; Whereas Article 6 of Regulation No 134 shows the dates on which declarations should be made; whereas this Article should be amended to take into account the date on which the provisions of Regulation (EEC) No 816/70 take effect : Article 2 theWhereas it is necessary to standardise communications made by Member States ; The following paragraph shall be added to Article 2 of Regulation No 134 : '3 . The declarations referred to in the preceding paragraphs shall break down the total volume of the white musts and wines on the one hand, and the red and rose musts and wines on the other, into table wines, the wines referred to in Article 27 (2) of Regulation (EEC) No 816/70 if any, and quality wines p.s.r.' Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; 1 OJ No 30, 20.4.1962, p. 989/62. 2 OJ No L 99, 5.5.1970, p . 1 . 3 OJ No 111 , 6.11.1962, p. 2604/62 . 4 OJ No 30, 20.4.1962, p. 1002/62. 382 Official Journal of the European Communities Article 3 The following Article shall be substituted for Article 6 of Regulation No 134 : 'Article 6 1 . The declarations laid down in Article 2 ( 1 ) shall be made : 2. The words 'Article 6 (1 ) 4' shall be substituted for 'Article 6 ( 2 ) ( a )' in Article 7 (3 ) of Regulation No 134 . 3 . The following subparagraph shall be substituted for the first subparagraph of Article 7 (4) of Regulation No 134 : 'The summary of the declarations which are provided for in Article 2 (2 ) and made in accordance with the provisions of Article 6 (2), shall be communicated to the Commission before 10 October in the form shown in the tables set out in Annex II . In 1970, however, the summary referred to in the preceding subparagraph shall be communicated to the Commission before 31 October.'  before 15 December, by Germany ;  before 30 November, by France;  before 30 November, by Italy ;  before 30 November, by Luxembourg . Article 5 2 . The declarations laid down in Article 2 (2 ) shall be made before 7 September in respect of quantities held on 31 August . In 1970, however, the declarations shall be made before 7 October in respect of quantities held on 31 August .' The Annexes to this Regulation shall be added to Regulation No 134 . . Article 6 Article 4 1 . Article 7 (2 ) of Regulation No 134 is hereby repealed . This Regulation shall enter into force on the third 'day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in - its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1970 . For the Commission The President Jean .REY Official Journal of the European Communities 383 ANNEX I Member State 1st Estimate on 20 September1 1st Correction on 15 October1 2nd Correction on 10 November1 In application of Article 1 (2 ) of Regulation No 134 HARVEST ESTIMATE Total volume Table wines Average naturalalcoholic strength Quality wines ­ p. s. r. Average natural alcoholic strength Remarks Red and rosÃ © wines White wines ¢ Total i Delete as necessary . ANNEX 11 Member State In application of Article 7 (4) DECLARATIONS OF STOCKS HELD ON 31 AUGUST 19 ... . Total stocks Table wines Quality wines p.s. r. Remarks I. In production : Red and rosÃ © wines White wines Total II . On the market: ( a ) Community wines : Red and rosÃ © wines White wines Sparkling wines (b) Imported wines: Red and rosÃ © wines White wines Sparkling wines not applicable not applicable not applicable not applicable not applicable not applicable not applicable not applicable Total III . Total I + Ã